[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 293 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 294 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 295 
The facts are stipulated and the sole question of law presented is whether the stipulated facts sustain the conclusions.
In May, 1867, the Connecticut Mutual Life Insurance Company issued and delivered to George N. Cuyler a policy of insurance on his life for the sum of twenty-five hundred dollars, payable to his legal representatives on proof of death. In August, 1887, George N. Cuyler assigned and delivered the policy to his father, George Cuyler, and a duplicate of the assignment was filed in February, 1891, in the office of the company.
George Cuyler, the father, died in November, 1893, in the city of Albany, leaving a last will and testament, wherein the defendants were named as his executors. After the filing of the duplicate assignment with the insurance company, and previous to the death of George Cuyler, the father, George N. Cuyler, the son, was in possession of the policy of insurance and continued in possession thereof up to the time of his death, claiming it as owner.
The defendants rendered a final account of their proceedings in the year 1895, but no claim was made by them to said *Page 297 
policy of insurance in the inventory or account. Two children of the testator filed objections to this account, one reason being that the executors failed to charge themselves with the policy. Testimony was taken under these objections before the Surrogate's Court of Albany county and George N. Cuyler was subpœnaed as a witness. He was required to produce and did produce the policy, and testified that he was the owner of and in possession of the same. In February, 1896, a final decree was entered in this proceeding; the surrogate did not pass upon the question of the ownership of the policy, but inserted a provision in the decree providing that the defendants should retain the sum of five hundred dollars for the expenses of prosecuting an action against George N. Cuyler for the recovery of the policy of insurance.
In August, 1903, George N. Cuyler died intestate in the city of Albany and the plaintiff was duly appointed as the administratrix of his estate. The defendants thereupon made a claim upon the insurance company for the moneys due on the policy. After the death of George N. Cuyler his administratrix brought an action against the insurance company to recover on the policy, and on motion of the company the defendants were impleaded and the amount due on the policy was paid into court.
The trial court found as conclusions of law: First. That the said George N. Cuyler was at the time of his death the owner and holder of said policy of life insurance in the Connecticut Mutual Life Insurance Company. Second. That the plaintiff is entitled to judgment for the moneys due upon said policy of life insurance described in the foregoing findings of fact, and that she should have judgment therefor against the defendants, together with the costs of this action, to be paid out of the estate and not by the defendants personally.
The learned Appellate Division in a brief memorandum disposes of the question of law as follows: "The policy having been once shown to be legally owned by George Cuyler, there is a legal presumption of the continuance of ownership until some evidence be offered of its re-transfer to George N. *Page 298 
Cuyler. The possession of the policy itself by George N. Cuyler before the death of his father is not, in my judgment, alone sufficient to rebut the presumption of continuance of ownership of the policy by his father. When in addition to that possession, however, is shown the failure of the executors of George Cuyler to find among his papers the assignment which was once delivered to him, a legal inference would fairly seem to follow that that assignment had been destroyed and the policy re-transferred by the father to the son. This is sufficient in my judgment to establish a prima facie case of ownership in the son, and in the absence of other evidence is sufficient to sustain the conclusions of the trial justice."
The single legal question presented is whether the administratrix of George N. Cuyler, the plaintiff, has sustained the burden of proof resting upon her by showing that the policy, which was concededly assigned and delivered by the intestate to his father, was re-assigned and delivered by the father to the son. The Appellate Division correctly stated the principles of law upon which the defendants were entitled to rest in the first instance, that the policy having been shown to be the property of George Cuyler, the law presumes a continuance of ownership until some evidence of a re-transfer, and that the mere possession of the policy by George N. Cuyler, before the death of his father, is not sufficient to rebut the presumption of continuance of ownership by the father.
The learned justice writing for the Appellate Division then states: "When in addition to that possession, however, is shown the failure of the executors of George Cuyler to find among his papers the assignment which was once delivered to him, a legal inference would fairly seem to follow that that assignment had been destroyed and the policy re-transferred by the father to the son. This is sufficient, in my judgment, to establish a primafacie case of ownership in the son, and in the absence of other evidence is sufficient to sustain the conclusions of the trial justice."
It is to be remarked in the first place that it does not appear in the stipulated facts that the executors of George Cuyler *Page 299 
failed to find among his papers the assignment which was once delivered to him. All that appears in the stipulation is that the executors of George Cuyler made no affirmative claim to the policy in question either in their inventory or final account and never attempted by action or other proceeding to recover said policy of insurance until after the death of George N. Cuyler, the son, when they claimed from the company the moneys due on the policy. The affirmative fact of a fruitless search for the assignment does not appear in the stipulation, and if it did it would have had no particular significance as a duplicate was on file with the insurance company.
On this vital point of the re-assignment of the policy by the father to the son, we have in this stipulation merely a statement of evidentiary facts. These facts are (1) as set forth in subdivision fifth of the stipulation as follows: "After the assignment of said policy of insurance and the filing of a duplicate thereof with the insurance company, and previous to the death of George Cuyler, plaintiff's intestate, George N. Cuyler, was in possession of said policy of insurance, and continued in possession thereof up to the time of his death, claiming to be the owner thereof; and the defendants Henry S. McCall and Matthew J. Wallace, as executors of George Cuyler, deceased, never had possession of said policy of insurance;" (2) as contained in the ninth subdivision of the stipulation, which refers to the evidence of the son, in the accounting proceeding of his father's estate, which reads as follows: "George N. Cuyler was subpœnaed and sworn as a witness; was required to and did produce said policy of insurance, and did then and there testify that he was the owner of and in possession of said policy of insurance." The manner in which George N. Cuyler became possessed of the policy of insurance after he had assigned the same in writing and delivered it to his father is wholly unexplained. All that appears in this record might be absolutely true even if George N. Cuyler had found this policy of insurance among his father's papers during the lifetime of the latter and placed it in his pocket without assignment or due authority. There is *Page 300 
no fact stipulated in the record that overcomes the legal presumption that the assignment in writing by the son to his father of this policy and the delivery of the same to the father is at the present time in full force and effect. The mere evidentiary fact that the son was in possession of the policy, claiming to be the owner thereof prior to the death of the father, falls far short of the proof necessary to overcome the legal presumption that the father died possessed in law of this policy and that his legal representatives are entitled to collect the same.
This court has recently had occasion to pass upon the futility of embracing within findings mere evidentiary facts. (Alcock v.Davitt, 179 N.Y. 9.)
The plaintiff, respondent, insists that this policy, showing upon its face that George N. Cuyler was the person insured, was assignable and transferable to him by mere delivery without any writing, and will be presumed to have been made for a valuable consideration. The authorities cited in support of this proposition do not sustain it, nor is it a correct statement of the law governing this case. The rule applicable to negotiable instruments, payable to bearer, or indorsed over in blank, does not apply to the present situation. The holder of a promissory note indorsed in blank, producing the same, need not give other evidence of title unless his possession is impeached. (Bedell
v. Carll, 33 N.Y. 581; Collins v. Gilbert, 94 U.S. 753.) The mere naked possession of a non-negotiable instrument is not evidence of ownership. In the absence of a written assignment to him the holder must show that he is a bona fide owner and the manner in which he became such.
This court has held that proof of an advance of money to a mortgagee, coupled with proof that the one making the advance has possession of the mortgage, does not establish the fact of the purchase of the mortgage, or of a pledge thereof as security for the advance. In the absence of written evidence the presumption is against any transfer. (Bowers v. Johnson, 49 N.Y. 432.) *Page 301 
In White v. City of Brooklyn (122 N.Y. 53) the ownership of certain certificates of sales by the collector of taxes was involved. The only evidence of the assignment was the indorsement of the purchaser's name upon the back of the certificates. This court held that not only were assignments necessary, but that under a local statute the same were required to be filed in the office of the collector of taxes and assessments.
In Richardson v. Moffit — West Drug Co. (69 S.W. Repr. 398) the Missouri Court of Appeals held that the mere fact that a life policy of plaintiff's intestate, payable to his administrator, was in the possession of and paid to the defendant, did not raise a presumption that it had been assigned to defendant. The learned court said (p. 400): "The salient fact in the case is that the policy of insurance bears no assignment on it in writing to the defendant, and no assignment or pledge, either verbal or written, was shown; nor does anything appear in regard to the defendant's right to the proceeds, except the inference which may be drawn from its having the policy in its possession, or such further inference as may be deduced from the allegations of the petition."
The case at bar is barren of any evidence as to the time when, or the manner in which, the plaintiff's intestate became possessed of this policy. There is nothing in the facts stipulated that furnishes such proof.
The judgment appealed from should be reversed, with costs to defendants in all the courts to abide the event, and a new trial ordered.
CULLEN, Ch. J., GRAY, O'BRIEN, HAIGHT, VANN and WERNER, JJ., concur.
Judgment reversed, etc. *Page 302